Citation Nr: 0208539	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  95-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of a fracture of the distal phalanx of the fourth 
finger of the left hand.  

(The issue of entitlement to service connection for bilateral 
eye disability, characterized as blindness of both eyes, will 
be the subject of a later decision). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his brother



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In July 1997, the Board remanded the case to the RO for 
additional development.  Thereafter, in a March 2000 
decision, in pertinent part, the Board denied entitlement to 
a compensable rating for the service-connected fourth finger 
disability.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  By order in 
February 2001, the Court vacated the March 2000 Board 
decision and remanded the matter to the Board.  In March 
2002, the Board remanded the case to the RO for additional 
development.  The case has been returned to the Board for 
appellate consideration.  

The Board is undertaking additional development on the issue 
of service connection for bilateral eye disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. at 3,105 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Manifestations of the veteran's left fourth finger 
disability include subjective complaints of pain on exposure 
to cold and with certain activities.  There is no objective 
evidence of disability associated with residuals of fractured 
distal phalanx of the left fourth finger.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
residuals of a fracture of the distal phalanx of the fourth 
finger of the left hand have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5227 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  By way of the 
October 1994 rating decision, March 1995 statement of the 
case, and supplemental statements of the case dated through 
May 2002, the RO provided the veteran and his representative 
with the applicable law and regulations and gave notice as to 
the evidence needed to substantiate his claim.  In 
particular, the May 2002 supplemental statement of the case 
sets for the applicable changes to VA regulations.  With 
respect to the duty to assist, the RO has secured the 
relevant medical examinations.  There is no indication that 
the veteran has received VA medical treatment for the left 
fourth finger disability.  The Board notes that the veteran 
submitted some private records and records from the Social 
Security Administration, as well as authorizations to release 
medical information for several physicians.  All of these 
records are for treatment and evaluation unrelated to the 
disability at issue in this appeal.  Finally, the veteran has 
had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Factual Background

Service medical records showed that the veteran incurred a 
fracture of the distal phalanx of the left fourth finger in 
May 1963.  There was no evidence of nerve, artery, or tendon 
involvement.  The finger was treated with a splint.  X-rays 
taken in June 1963 showed healed fracture.  The reports of 
the September 1966 physical examination and medical history 
at separation were negative for finding or report of 
associated abnormality or complaints.  

In an October 1994 rating decision, the RO granted service 
connection for fracture of the distal phalanx of the fourth 
finger of the left hand, rated as noncompensable (zero 
percent disabling).  The veteran timely appealed that 
decision.    

Records submitted by the veteran or obtained by the RO from 
the Social Security Administration or various private medical 
providers were negative for report of complaint, diagnosis, 
or treatment of any disability of the left fourth finger.  

During the January 1996 personal hearing, the veteran stated 
that he did not have any limitation of motion or any other 
problems with the left fourth finger.  

The veteran was afforded a VA orthopedic examination in 
December 1998.  He had very few problems with the left fourth 
finger with the exception of some mild achiness with weather 
changes and cold temperatures.  	Motion of the finger on 
examination was recorded as 5 degrees of hyperextension and 
50 degrees flexion at the distal interphalangeal joint 
without tenderness or pain.  There was no tenderness to 
palpation, sensory deficit, vascular abnormality, or nail 
abnormality.  X-rays showed tiny radio-opaque foreign bodies 
within the soft tissue just lateral to the distal phalanx of 
the fourth finger and metacarpal bone of the little finger.  
There were no other bone or joint space abnormalities.  The 
assessment was status post fracture of the distal phalanx of 
the left fourth finger that was asymptomatic and residual 
metallic foreign body that was mildly symptomatic in the tip 
of the left fourth finger.   

During the May 2002 VA orthopedic examination, the veteran 
related that the left fourth finger became painful with cold 
exposure; he wore gloves in the winter.  He also had pain 
over the dorsal aspect of the fourth finger with a power grip 
or when making a full fist.  The veteran denied any other 
limitation of motion, fatigue, weakness, lack of endurance, 
incoordination, or abnormalities other than pain.  The finger 
disability did not preclude him from engaging in any 
activities, though activity could be more uncomfortable at 
certain time.  On examination, range of motion of the 
interphalangeal joints was within normal limits.  There was 
no nerve, tendon, or vascular impairment and no visible 
deformity or other abnormality.  The impression was history 
of fracture of the left ring finger distal phalanx with cold 
intolerance and moderate activity-related discomfort.  The 
examiner commented that there did not appear to be any 
functional loss with regard to the left hand.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left fourth finger disability is currently 
evaluated as noncompensable by analogy to Diagnostic Code 
(Code) 5227, ankylosis of any other finger.  38 C.F.R. § 
4.71a.  Codes 5224, 5225, and 5226 provide for ratings of the 
thumb, index finger, and middle finger, respectively.  Under 
Code 5227, ankylosis of any other finger, on either the 
dominant or non-dominant hand, is rated as noncompensable.  
The Note to these diagnostic codes provides that extremely 
unfavorable ankylosis will be rated as amputation under Codes 
5152 through 5156.  The Schedule has no other diagnostic code 
for evaluation of finger disability.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the Board finds no basis to award a compensable 
initial disability rating.  Code 5227 provides only a 
noncompensable rating for ankylosis in the fourth finger.  In 
this case, VA examination is negative for ankylosis or in 
fact any limitation of motion of the finger.  Moreover, there 
is no other objective evidence of abnormality on examination.  
X-rays show the healed fracture without other bone or joint 
abnormality.  In addition, the veteran does not describe any 
functional loss due to the finger disability.  In fact, he 
denies any problem with the finger other than pain when 
exposed to cold or with "power grip" or making a full fist.  
Because the only evidence of disability is a complaint of 
pain, without additional evidence of underlying pathology, 
the Board cannot find any basis for awarding an increased 
rating.  38 C.F.R. §§ 4.7, 4.40, 4.45.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a compensable initial disability rating for residuals of a 
fracture of the distal phalanx of the fourth finger of the 
left hand.  38 C.F.R. § 4.3.     

The Board notes that, in a February 2000 statement, the 
veteran alleges entitlement to a compensable disability 
rating based on retained foreign body.  He refers to a 
regulation regarding the evaluation of muscle injury.  See 
38 C.F.R. § 4.56(d).  However, in this case, service medical 
records are negative for any muscle injury associated with 
the service-connected left fourth finger fracture.  In 
addition, despite what recent films show, X-rays taken in May 
and June 1963 reveal no foreign bodies within any portion of 
the left hand.  The Board therefore finds no reason for an 
increased rating based on the argument proffered by the 
veteran.  


ORDER

A compensable initial disability rating for residuals of a 
fracture of the distal phalanx of the fourth finger of the 
left hand is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

